Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

EXAMINER'S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Gass on 6/17/22.

The application has been amended as follows: 

Claim 1: in the last line of the claim, between “protein” and the period, please add “, and wherein the sequence is not PEPTIDE ID NO: 75”
Claim 15: please remove “ririrw (PEPTIDE ID NO: 75),”
Claim 16: at line 2, please change “replace” to “replaced”
Claim 32: at line 2, please change the comma between “tauopathies” and “Alzheimer’s” to a semicolon
Claim 46: at line 3, please change “prevents” to “inhibits”
Claim 50: at line 2, after “-GGSGG-“, please add “(SEQ ID NO: 179)”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 12/14/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn in its entirety. Specifically, the restriction requirement of a species election of one the 71 peptides species is withdrawn and claims 23 and 48 are no longer withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that claims depending from claim 1, such as claim 5, are not considered to violate 35 USC §112(d) because they are reasonably interpreted as excluding certain embodiments such as “synthetic” or conservative mutations. This is because in reciting that the peptide is (a)(i), (b), (c), or a pharmaceutically acceptable salt, the omission of repeating (a)(ii) is clear intention to limit the scope of the claim. Otherwise, claim 5 would violate §112(d) as it merely recites limitations already found in claim 1. See also claim 16, which contains no limitation which is not found in claim 1 other than the omission of “synthetic” and “chemically modified cationic amino acid residue”. As such, the broadest reasonable interpretation is that these two elements are excluded in order to conform with §112(d).

The objection to the sequence listing is withdrawn; a sequence listing is allowed to contain “empty” sequences.
The claim objections are withdrawn in light of the amendments.
The rejection under §112(b) over claim 43 is withdrawn as the claim now recites an active step.
The rejection under §112(b) over claims 1 and 5 is withdrawn in light of the amendments.
The rejection under §112(b) over claims 16-18 is withdrawn in light of the amendments.
The rejection under §112(d) is withdrawn in light of the amendments.
The rejection under §112(a) for written description over claim 47 is moot as the claim was cancelled.
The rejections under §112(a) for enablement are withdrawn in light of the amendments.

The elected species of SEQ ID NO: 21 is allowable over the prior art. A search of this peptide did not discover any other protein which consisted of or comprised this sequence. There are many known peptide inhibitors of tau; see e.g., Funke (US 20150299259; previously cited), including providing clear motivation to use D-amino acids. However, there does not appear to be any art of record which would make obvious the instantly claimed primary sequence, nor can a primary sequence be envisaged by the ordinary artisan when provided with only a function of inhibiting tau.
	Regarding written description, the claim are all directed to a peptide with a partial structure. However, this structure, including “conservative mutations” as defined in the specification, define a “core” responsible for the function of the peptide. It is appreciated that, generally, proteins are tolerant of conservative mutations and the Office has no evidence to the contrary. Applicant has argued that “Applicant also dispute the Office’s assertion that the Office has met its burden of satisfying the requirement for inherent anticipation with respect to the claim limitation that the peptide inhibits aggregation of tau protein” (remarks 3/16/22 p. 16). However, Applicant’s argument that Applicant disputes the conclusion that any protein with the claimed sequences will inherently inhibit tau—i.e., that the claimed structure is insufficient to provide the claimed function—is not supported by any objective evidence. Rather, as articulated by the Examiner, function flows necessarily from structure. There is no evidence that a protein comprising these core sequences as D-amino acids, regardless of the identity of flanking sequences, would not inhibit tau. If Applicant’s argument was to be accepted on its face, the claims would fail to meet the written description requirements because the conservative mutations and additional residues (“comprising”) allowed by the claims would not be predictably correlated with the claimed function. As this is not the case, however, the claims are considered to meet the written description requirement; see MPEP §2163(I)(A): “there is a presumption that an adequate written description of the claimed invention is present when the application is filed”.
	In this way, Zweytick (WO 2014108475) still remains relevant. Applicant’s arguments that Zweytick does not teach or convey the disclosed sequences as D-amino acids is not persuasive for reasons of record, e.g., even if Zweytick focuses on L-amino acids, instructions to manufacture the sequences using D-amino acids is a clear teaching of this alternative and is sufficient to allow the skilled artisan to immediately envisage such. However, as amended, the sequence disclosed in Zweytick is excluded from the scope of the claim 1 while claim 5 requires sequences which were not discovered in Zweytick nor any other prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/Adam Weidner/Primary Examiner, Art Unit 1649